DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 03/17/2022. Claims 1, 6, 10-14 and 17-20 have been amended. 

3. 	The Examiner withdraws the 35 USC 112(b) rejection of claim 17 as per amendment filed on 03/17/2022 addresses issues. 

Specification
4. 	The amended title filed on 03/17/2022 has been accepted and made of record. 

Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…the processor function as: an acquisition unit configured to acquire first motion information indicating a motion of the imaging device in which a relative motion between the imaging device and an external device is superimposed on a motion of the imaging apparatus in response to a vibration transmitted to the imaging device from the external apparatus, and second motion information indicating a motion of the external device; a generation unit configured to perform a process of generating third motion information indicating a relative motion between the imaging device and the external device based on the second motion information and the first motion information; and a control unit configured to control the image blur correction unit based on the third motion information…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-19 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 20, the prior art does not teach or fairly suggest “…acquiring first motion information indicating a motion of the imaging device in which a relative motion between the imaging device and an external device is superimposed on a motion the imaging apparatus in response to a vibration transmitted to the imaging device from the external apparatus, and second motion information indicating a motion of the external device; performing a process of generating third motion information indicating a relative motion between the imaging device and the external device based on  the second motion information and  the first motion information; and controlling the image blur correction unit based on the third motion information…” and used in combination with all of the other limitations of claim 20.

9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Citation of Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Guenter et al. (US Patent 8,699,868) discloses image stabilization systems are provided to correct camera shake while capturing video in a moving car or boat, where higher frequency vibrations and other relative movements of the camera cannot be otherwise handled.
 	Usami (US Patent 7,466,339) discloses the vibration detector outputs a voltage to the image motion blur corrector that is relative to an amount of expansion or contraction of said suspension of the vehicle.
 	Saka (US-PGPUB 2015/0301607) discloses the device camera 3 that is disposed in the vehicle V, and captures an image of a user riding on the vehicle V; the acceleration detection unit that detects an acceleration added to the device camera 3; the indication point deviation amount detection unit 26 and the couple vibration correction amount calculation unit 27 that detect a relative coupled vibration between the vehicle V and the user based on the acceleration; and the image recognition processing unit 29 that recognizes a position of a hand of the user based on the image captured by the device camera 3 and the coupled vibration.
 	Takagi (US-PGPUB 2015/0207995) discloses when the car running at the front is the target subject, the subject tracking and the image vibration correction are performed, thereby providing a good quality captured image.
 	Sakurai (US-PGPUB 2021/0314491) discloses when a vibration of such a frequency is detected, the control for removing the vibration from the image stabilization target is applied, whereby it is possible to improve both the suppression the erroneous operation in image stabilization and avoidance of a decrease in accuracy when an external device is used.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/06/2022